Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   JOUREY NEWELL, individually and on                 Case No.
   behalf of all others similarly situated,

                       Plaintiff,
                                                      CLASS ACTION
                           v.

  ETHOS DATA MANAGEMENT, INC., a
  Florida company,

                      Defendant.


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Jourey Newell brings this class action under the Telephone Consumer Protection Act

against Defendant Ethos Data Management, Inc., to stop Ethos Data from making unauthorized pre-

recorded voice message calls promoting its search engine optimization services and to obtain redress

for all persons similarly injured by its conduct. Plaintiff alleges as follows upon personal knowledge

as to himself and his own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by his attorneys.

                                    NATURE OF THE ACTION

       1.      This case challenges Defendant’s practice of making unauthorized pre-recorded voice

message calls to consumers promoting its search engine optimization services.

       2.      Defendant’s unsolicited pre-recorded voice message calls violated the Telephone

Consumer Protection Act, 47 U.S.C. § 227, causing Plaintiff and putative members of the Classes to

suffer actual harm, including aggravation, nuisance, and invasions of privacy.

       3.      Mr. Newell also alleges that the Defendant violated the Pennsylvania’s Unfair Trade

Practices and Consumer Protection Law, 73 P.S. § 201-1 et seq. (“UTPCPL”) due to their violation
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 2 of 9



of Pennsylvania’s Telemarketer Registration Act, 73 P.S. § 2241 et seq. (“PTRA”).

       4.      Accordingly, Plaintiff seeks an injunction requiring Defendant to cease making

unsolicited pre-recorded voice message calls to consumers, as well as an award of actual and/or

statutory damages and costs.

                                                    PARTIES

       5.   Plaintiff Newell is, and at all times relevant to the allegations in the complaint was, a

Pennsylvania resident.

       6.   Defendant Ethos Data Management, Inc., is a Florida corporation with its principal place

of business at 4512 N. Flagler Dr. Ste. 306, West Palm Beach, Florida 33407.

                                        JURISDICTION & VENUE

       7.   This Court has federal question subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §

227 (“TCPA”).

       8.   This Court has supplemental jurisdiction over Plaintiff’s UTPCPL claim pursuant to 28

U.S.C. § 1367(a), because the UTPCPL claim arises out of the same facts and circumstances as

Plaintiff’s TCPA claim.

       9.   The Court has personal jurisdiction over Defendant and venue is proper in this District

because Defendant is a resident of this District.

                                       FACTUAL ALLEGATIONS

       10. Ethos Data is a company that provides search engine optimization services.

       11. To increase its sales, and as part of a general cold call based marketing scheme,

Defendant markets its services using pre-recorded voice message calls to consumers.

       12. This case arises from Ethos Data’s unsolicited pre-recorded voice message calls to

Plaintiff and other consumers.
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 3 of 9



        13. On April 30, 2019, Ethos Data called Plaintiff from phone number 717-868-6375 using

a pre-recorded voice message, without Plaintiff’s consent.

        14. The Plaintiff’s phone number that was called was (484) 213-XXXX, a phone number

that is assigned to a cellular telephone service.

        15. The pre-recorded voice message stated that the “call recipient’s Google business listing

is displaying improperly”, and that the Plaintiff could speak with a representative to have this issue

resolved.

        16. Plaintiff does not have any such business with an “improperly displayed Google listing”.

        17. As the company was not identified in the pre-recorded message, the Plaintiff investigated

the call.

        18. The company was not clearly identified through the telemarketing pitch.

        19. The company also claimed to be a contractor of Google, name non-specific, and referred

to Google as “Corporate” in saying that “Corporate” would be sending out a postcard to verify my

address”.

        20. This is apparently a typical practice for the Defendant, as others have complained about

the same conduct:

Terry C.
★★★★★
★★★★★
08/23/2018

This company presents themselves as Google trying to get money for setting up a website. I was
a little too trusting and they charged my account for $300.00 more than agreed upon. I asked
for a refund and have not received. Same story about e-mail with pin. Now they are now
answering the telephone. I am disputing with the bank. *****


Terry L
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 4 of 9




★★★★★
★★★★★
08/15/2018

Company implied that they were part of Google Corporate and that once I received a post card
from them that I would call customer service to verify we desired there services. And that they
would resolve our Google street directions. The postcard never showed up and charged on
credit card the moment I hung the phone up. Calling customer service asking about this they
now say they sent email with pin number, never received. They refused to reimburse charges, I
am now speaking with credit card company to deny charges. ***** ******, Apex Metal Finishing
Co.
See https://www.bbb.org/us/fl/palm-beach-gardens/profile/brand-development/ethos-data-

management-inc-0633-90410479/customer-reviews (Last Visited May 7, 2019).

       21. The Plaintiff was only able to successfully identify the company when he provided them

with payment information.

       22. Defendant’s conduct also violated Pennsylvania state law.

       23. The Plaintiff’s number was listed on the Pennsylvania Do Not Call List prior to his

receipt of any of the calls, which is a violation of 73 P.S. § 2245.2.

       24. A second violation occurred on each call when the telemarketing calls violated 73 P.S.

§ 2245.2(j):

               No telemarketer shall fail to provide a residential or wireless telephone subscriber
               with the name of the caller, the name of the person or entity on whose behalf the call
               is being made, and upon request, a telephone number or address at which the person
               or entity may be contacted.

       25. The pre-recorded message did not provide any of this required information.

       26. The Plaintiff contacted the Defendant prior to filing this lawsuit regarding these alleged

violations.

       27. The Defendant did not respond.

       28. Defendant’s unsolicited call was a nuisance that aggravated Plaintiff, wasted his time,

invaded his privacy, diminished the value of the cellular services he paid for, caused him to
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 5 of 9



temporarily lose the use and enjoyment of his phone, and caused wear and tear to his phone’s data,

memory, software, hardware, and battery components.

       29. Accordingly, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following Classes:

       TCPA Class: All persons who, on or after four years prior to the filing of the initial
        complaint in this action, (1) received a pre-recorded voice message call, (2) made
        by or on behalf of Ethos Data, (3) regarding pre-existing loans, and for whom (4)
        Ethos Data does not claim to have obtained prior express written consent, or claims
        to have obtained prior express written consent in the same manner it claims to have
        obtained prior express written consent from Plaintiff.

       UTPCPL Class: All Commonwealth of Pennsylvania residents (a) to whom
        Defendant and/or a third party acting on their behalf, made one or more telephone
        calls; (b) manipulating the Caller ID number or to a residential number enrolled on
        the Commonwealth of Pennsylvania’s do-not-call- list maintained by the list
        administrator; (c) at any time in the period that begins six years before the date of
        filing this Complaint through the date of class certification.

       30. The following individuals are excluded from the Classes: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendant, its subsidiaries, parents,

successors, predecessors, and any entity in which Defendant or its parents have a controlling interest

and their current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4) persons

who properly execute and file a timely request for exclusion from the Classes; (5) the legal

representatives, successors or assigns of any such excluded persons; and (6) persons whose claims

against Defendant have been fully and finally adjudicated and/or released. Plaintiff anticipates the

need to amend the class definitions following appropriate discovery.

       31. Numerosity: The exact size of the Classes is unknown and unavailable to Plaintiff at

this time, but it is clear that individual joinder is impracticable. On information and belief, Defendant

made unsolicited prerecorded voice message calls and failed to properly identify themselves to

thousands of individuals who fall into the Class definitions. Class membership can be easily
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 6 of 9



determined from Defendant’s records.

        32. Typicality: Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff is a member of the Classes, and if Defendant violated the TCPA and UTPCPL with respect

to Plaintiff, then it violated the TCPA and UTPCPL with respect to the other members of the Classes.

Plaintiff and the Class sustained the same damages as a result of Defendant’s uniform wrongful

conduct.

        33. Commonality and Predominance: There are many questions of law and fact common

to the claims of Plaintiff and the Classes, and those questions predominate over any questions that

may affect individual members of the Classes. Common questions for the Classes include, but are

not necessarily limited to the following:

                 a)     How Defendant gathered, compiled, or obtained the telephone numbers of
                        Plaintiff and the TCPA Class;

                 b)     Whether Defendant’s calls were made for the purpose of marketing
                        Defendant’s products and/or services;

                 c)     Whether Defendant made some or all of the calls without the prior
                        express written consent of Plaintiff and the TCPA Class;

                 d)     Whether Defendant transmitted misleading identifying information to
                        the UTPCPL class

                 e)     Whether Defendant called numbers on the Pennsylvania Do Not Call
                        List to the UTPCPL class; and

                 f)     Whether Defendant’s conduct was willful and knowing such that Plaintiff
                        and the TCPA Class are entitled to treble damages.


        34. Adequate Representation: Plaintiff will fairly and adequately represent and protect the

interests of the Classes and has retained counsel competent and experienced in complex class actions.

Plaintiff has no interest antagonistic to those of the Classes, and Defendant has no defenses unique

to Plaintiff.

        35.     Policies Generally Applicable to the Class: This class action is appropriate for
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 7 of 9



certification because Defendant has acted or refused to act on grounds generally applicable to the

Classes, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward the members of the Classes, and making final injunctive relief appropriate with

respect to the Classes. Defendant’s practices challenged herein apply to and affect the members of

the Classes uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct

with respect to the Classes, not on facts or law applicable only to Plaintiff.

       36.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of this

controversy given that joinder of all parties is impracticable. The damages suffered by the individual

members of the Classes will likely be relatively small, especially given the burden and expense of

individual prosecution of the complex litigation necessitated by Defendant’s actions. Thus, it would

be virtually impossible for the individual members of the Classes to obtain effective relief from

Defendant’s misconduct. Even if members of the Classes could sustain such individual litigation, it

would still not be preferable to a class action, because individual litigation would increase the delay

and expense to all parties due to the complex legal and factual controversies presented in this case.

By contrast, a class action presents far fewer management difficulties and provides the benefits of

single adjudication, economy of scale, and comprehensive supervision by a single court.

                                 FIRST CAUSE OF ACTION
                                  Violation of 47 U.S.C. § 227
                           (On Behalf of Plaintiff and the TCPA Class)
       37. Plaintiff repeats and realleges the allegations of paragraphs 1 through 36 of this

complaint and incorporates them by reference.

       38. Defendant and/or its agents made unsolicited calls to Plaintiff and the other members of

the TCPA Class using a pre-recorded voice message.

       39. Defendant made these pre-recorded voice message calls en masse without the consent
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 8 of 9



of Plaintiff and the other members of the TCPA Class.

          40. Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of Defendant’s

conduct, Plaintiff and the other members of the TCPA Class are each entitled to a minimum of $500

in damages, and up to $1,500 in damages, for each violation.

                                 SECOND CAUSE OF ACTION
                               Violation of Violation of the UTPCPL
                           (On Behalf of Plaintiff and the UTPCPL Class)

          41. Plaintiff incorporates the allegations from paragraphs 1 through 36 as if fully set forth

herein.

          42. A violation of the PTRA is an automatic violation of the UTPCPL.

          43. The Defendant violated the PTRA with respect to the call to Mr. Newell because they

failed to properly identify themselves.

          44. The Defendant also violated the PTRA by calling Mr. Newell’s number, which was on

the Pennsylvania Do Not Call List.

          45. The Defendant may have further violated the PTRA, which can be identified through

discovery. For example the PTRA provides, “it shall be unlawful for any telemarketer to initiate a

telephone call to or receive a telephone call from a consumer in connection with the purchase of

consumer goods or services, unless the telemarketer or the telemarketing business which employs

the telemarketer is registered with the Office of Attorney General… at least 30 days prior to offering

for sale consumer goods or services through any medium.” 73 P.S. § 2241 § 3(a)-(b).

          46. Plaintiff Newell seeks statutory damages of $100 for each violation of the UTPCPL on

his own behalf and on behalf of the UTPCPL Class.

                                        PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Newell, individually and on behalf of the Classes, prays for the

 following relief:

     a)        An order certifying this case as a class action on behalf of the Classes as defined above,

 and appointing Plaintiff as the representative of the Classes and his counsel as Class Counsel;
Case 9:19-cv-80627-RKA Document 1 Entered on FLSD Docket 05/10/2019 Page 9 of 9



    b)        An award of actual and/or statutory damages and costs;

    c)        An order declaring that Defendant’s actions, as set out above, violate the TCPA;

    d)        An injunction requiring Defendant to cease all unsolicited pre-recorded voice message

 calling activity, and to otherwise protect the interests of the TCPA Class;

    e)        An order declaring that Defendant’s actions, as set out above, violate the UTPCPL;

    f)        An injunction requiring Defendant to cease recording calls without consent, and to

 otherwise protect the interests of the UTPCPL Class; and

    g)        Such further and other relief as the Court deems just and proper.

                                       JURY TRIAL DEMAND

         Plaintiff Newell requests a jury trial.

         Dated: May 7, 2019.

                                                   /s/ Avi Kaufman
                                                   Avi R. Kaufman (FL Bar no. 84382)
                                                   kaufman@kaufmanpa.com
                                                   Rachel E. Kaufman (FL Bar no. 87406)
                                                   rachel@kaufmanpa.com
                                                   KAUFMAN P.A.
                                                   400 NW 26th Street
                                                   Miami, FL 33127
                                                   Telephone: (305) 469-5881

                                                   Counsel for Plaintiff Jourey Newell
                                                   and all others similarly situated
